Citation Nr: 0815141	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
benign lung tumor, status post thoracotomy.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 

3.  Whether the rating reduction from 10 percent to a 
noncompensable evaluation for a bilateral hearing loss, 
effective December 1, 2004, was proper, to include 
entitlement to an increased rating for a bilateral hearing 
loss, rated 10 percent prior to December 1, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1974, with earlier periods of service unverified.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   

This case was before the Board in January 2007.  At that time 
the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's decision as to 
the three issues listed on the first page of this decision 
was vacated and remanded for additional development in 
accordance with a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued an Order, based 
on a Joint Motion for Partial Remand.  The Joint Motion noted  
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Joint 
Motion allowed that the VCAA requires, in the context of a 
claim to reopen, that VA look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Id.

It was indicated that further action by the RO was required 
to satisfy the notification provisions of the VCAA in 
accordance with Kent, supra.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess and Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim; those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  More recently, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
requires additional notice in cases of increased ratings.  
The Board also observes that notice in compliance with 
Dingess/Hartman and Vazquez-Flores has not been provided.  

It was suggested that obtaining additional evidence would be 
beneficial vis-à-vis the claims for bilateral hearing loss 
and PTSD.  In addition, since it has been approximately four 
years since the last completed VA audiological and mental 
disorders examinations, the Board finds that an updated 
medical examination is necessary in assessing the current 
severity of the veteran's bilateral hearing loss and PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the 
veteran a corrective VCAA notice that 
explains what constitutes new and 
material evidence and specifically 
identify the type of evidence (e.g., an 
opinion from a medical doctor relating 
the residuals of any lung tumor 
disability to the veteran's period of 
service) necessary to satisfy the 
element of the underlying claim which 
was found insufficient in the previous 
denial, in accordance with Kent, supra.  
The AMC/RO must also, in light of 
Dingess, provide notice how a 
disability rating and an effective date 
for the claim on appeal would be 
assigned as well as notice pertaining 
to increased ratings in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for benign lung 
tumor, status post thoracotomy and PTSD 
and hearing loss since May 2004.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the veteran should be 
afforded a VA mental disorders 
examination by a VA psychiatrist to 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies should be 
accomplished, to include a discussion 
of any discrepancies suggested by the 
testing or other examination.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

The examiner is asked, if possible, to 
determine which symptoms are attributable 
to his service connected PTSD and which, 
if any, are attributable to nonservice-
connected psychiatric disorders.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's depression consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  The examiner should indicate 
whether the GAF score would change if the 
nonservice-connected psychiatric 
disorders were included in the 
assessment.  The examination report 
should include a discussion as to how, if 
at all, the veteran is limited regarding 
his daily activities as a result of his 
disability.  

The examiner is also requested to 
indicate which of the following (a), (b), 
(c) (d) or (e) best describes the 
veteran's mental impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

(e) Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

Adequate reasons and bases should be 
provided to support the opinion 
provided.

4.  The AMC/RO should schedule the 
veteran for a VA audiology evaluation 
to determine the current severity of 
his bilateral hearing loss.  The claims 
folder must be made available to the 
audiologist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All necessary tests should be 
conducted.

In addition, based on a review of the 
findings documented in August 2003, May 
2004 as well as the current findings, 
the examiner is requested to discuss as 
to how, if at all, the veteran is 
limited regarding his daily activities 
as a result of his hearing disability 
at those points in time, respectively.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


